                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:18-CV-341-D


GEORGE KARIUKI,                               )
                                              )
                             Plaintiff,       )
                                              )
                  v.                          )                     ORDER
                                              )
STATE OF NORTH CAROLINA                       )
DEPARTMENT OF INSURANCE,                      )
                                              )
                             Defendant.       )


       George Kariuki ("Kariuki" or "plaintiff'') alleges that the North Carolina Department of

Insurance (''NCDOP' or "defendant") terminated his probationary employment as a senior insurance

company examiner because of his race, national origin, and age. The NCDOI responds that it

terminated Kariuki's probationary employment due to poor performance and seeks summary

judgment. As explained below, the court grants the NCDOl's motion for summary judgment.

                                                  I.

       In December 2016, the NCDOI hired Kariuki (age 47) as a senior insurance company

examiner. See [D.E. 90]     ff   1-3. 1 Throughout Kariuki's employment, he was a probationary

       1
          A party's statement of undisputed material facts is "deemed admitted for purposes of the
motion [for i::ummary judgment] unless it is specifically controverted by a corresponding numbered
paragraph in the opposing statement." E.D.N.C. Civ. R. 56.l(a)(2). Kariuki did not specifically
controvert the NCDOI's statement of undisputed material facts. See [D.E. 99, 100, 101, 102, 103, ·
107]. Thus, the court sustains the NCDOI' s objection to Kariuki' s failure to comply with Local Civil
Rule 56.1 [D.E. 108], and the NCDOI's statement of undisputed material facts is deemed admitted.
See Felton v.·Moneysworth Linen Serv., Inc., 295 F. Supp. 3d 595, 597 n.1 (E.D.N.C. 2018);
Howard v. Coll. of the Albemarle, 262 F. Supp. 3d 322, 329 n.1 (E.D.N.C. 2017), aff'd, 697 F.
App'x 257 (4th Cir. 2017) (per curiam) (unpublished); United States v. Compassionate Home Care
Servs., Inc., No. 7:14-CV-113-D, 2017 WL 1030706, at *1 & n.1 (E.D.N.C. Mar. 15, 2017)
(unpublished).


           Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 1 of 16
employee who was terminable at will. See id.~ 3; see Prickett v. N.C. Off. of State Hum. Res., 268

N.C. App.415, 423, 836 S.E.2d 773, 779 (2019). Kariuki is originally from Kenya but was a citizen

of the United States during his employment with the NCDOI.

        When the NCDOI hired Kariuki, the NCDOI knew his race and national origin. See Smith

Aff. [D.E. 91-1] ~ 10. While Kariuki worked for the NCDOI, Tony Riddick ("Riddick")(anA:frican

American male) was the Deputy Commissioner of the Financial Examination Section. See id. fl

7-8. Monique Smith ("Smith") (a 47-year-old African American female) was the Chief Examiner

of the Financial Examination Section and was Kariuki's manager. See id. fl 5--6. William Keely

("Keely") (a 59-year-old white male) was an insurance company manager with the NCDOI and

supervised Kariuki on certain financial examinations. See Keely Aff. [D.E. 91-2] fl 3-8. Herb

Maltba ("Maltba") (a 59-year-old white male) also was an insurance company manager with the

NCDOI and supervised Kariuki on certain financial examinations. See Smith Aff. [D.E. 91-1] ~ 9.

       From January to June 2017, Kariuki met the NCDOI's expectations. ·see id.~ 13; Keely Aff.

[D.E. 91-2] ~ 10; [D.E. 91-3] 1-12. In July 2017, Kariuki's performance deteriorated. See Smith

Aff. [D.E. 91-1] fl 14-15; Keely Aff. [D.E. 91-2] fl 11-12. In early August 2017, Keely, Smith,

and Riddick gave Kariuki a written performance evaluation for July 2017 and explained in detail

whyKariuki'sperformancedidnotmeetexpectations. See [D.E. 91-3] 13-14. Kariuki'sworkwas

''poor quality requiring additional time to review due to needed revisions." Id. at 13. The

performance evaluation also detailed ''time management issues" and concerns about ''monitoring"

the "overall time budget and related travel expenses" for an ongoing examination. Id. at 13-14.

Kariuki responded to the written performance evaluation and said nothing about discrimination. See

id at 14.

       In August and September 2017, Kariuki's performance met expectations. See id. at 15-18.

                                                2

            Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 2 of 16
In October 2017, Kariuki's performance again deteriorated. On November 7 and 8, 2017, Keely,

Smi~ and Riddick completed a written performance evaluation of Kariuki for October 2017. See

id. at 19-21. The evaluation concluded that K.ariuki's work did not meet expectations as to the

quality of his work. See id. The evaluation detailed Kariuki's poor quality work, insufficient

knowledge of auditing, and inability to complete work paper documentation. See id. at 19. The

evaluation explained how K.ariuki' spoor performance required Smith to revise reports and delayed

the outcome of an examination. See id. The evaluation also described K.ariuki's continued poor

performance as a senior insurance company examiner in late October 2017. See id. Specifically,

K.ariuki's work paper documentation did not meet the expected examination documentation

requirements. See id. K.ariuki also failed to use CPA work:papers effectively and thereby wasted

time. See id.

       The October 2017 performance evaluation also concluded that K.ariuki was not meeting

expectations as to the quan'f:ity of his work. See id. at 20. The performance evaluation detailed

K.ariuki's lack of auditing knowledge and inability to apply required guidance to his work paper

documentation. See id. As for work habits, the October 2017 performance evaluation stated that

Kariuk:i did not meet expectations concerning "overall work habits" because he did not demonstrate

sufficient auditing knowledge to complete his work within reasonable time frames. Id. at 21.

       K.ariuki responded to the- written evaluation. See id. at 22-27. K.ariuki did not allege

discrimination. See id. Rather, K.ariuki "acknowledge[d] I should have done better." Id. at 22.

                                                    •
K.ariuk:i also expressed regret for "any inconvenience I caused to my supervisors, Chief Examiner

and the Department." Id.

       In November 2017, due to Smith's concerns about K.ariuki' s repeated inability to meet work

performance expectations as a senior insurance company examiner, Smith met with Riddick to

                                                3

          Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 3 of 16
discuss Kariuki' s job performance. See Smith Aff. [D.E. 91-1] ,r 22. Smith and Riddick agreed that ·

Kariuki's performance did not meet what the NCDOI expected for a senior insurance comp~y

examiner. See id. ,r 23. Riddick suggested terminating Kariuki' s probationary employment for poor

performance. See id. Smith agreed.

        Keely and Maltba were not present at the meeting where Riddick and Smith decided to

terminate Kariuki's probationary employment for poor performance. See id. ,r 24. Moreover, Keely

and Maltba were not involved in any way in the termination decision. See id.

        Riddick and Smith received approval from the NCDOI Senior Deputy Commissioner and the

NCDOI Human Resources Division to terminate Kariuki's probationary employment for poor

performance. See id. ,r 26. On November 29, 2017, Smith and Riddick met with Kariuki to notify

him that the NCDOI terminated his probationary employment for poor performance. See id. ,r 27.

        Kariuki contends that the NCDOI terminated his employment because of his race and

national origin in violation of Title VIl of the Civil Rights Act of 1964 ("Title Vll'') 8:lld because of

his age in violation ofthe Age Discrimination in Employment Act of 1967 ("ADEA"). On June 25,

2021, the NCDOI moved for summary judgment [D.E. 88], filed a memorandum in support [D.E.

89], and filed a statement ofundisputed material facts [D.E. 90] and an appendix [D.E. 91]. On June

28, 2021, the court notified Kariuki about defendant's motion for summary judgment, his response

deadline, and the need for his response to comply with Federal Rule of Civil Procedure 56 and Local

Civil Rules 7.2 and 56.1. See [D.E. 92]. On July 26, 2021, Kariuki responded in opposition [D.E.

99], but he did not comply with Local Civil Rule 56.1. See id.; see also [D.E. 100, 101, 102, 103,

107].

        On July 29, 2021, Kariuki filed a motion asking for leave to amend his response in opposition

to the NCDOl's motion for summary judgment to make it comply with Local Rule 56.1 [D.E. 104].

                                                   4

          Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 4 of 16
He also filed an amended response to the NCDOl's motion to dismiss [D.E. 105], a memorandum

 in support [D.E. 105-1], and nine exhibits [D.E. 105-1-105-10]. On August, 10, 2021, the NCDOI

 filed responses opposing Kariuki' s motion and amended response [D.E. 109, 11 O]. On August, 25,

 2021, Kariuki filed replies to both responses [D.E. 111, 112].

                                                   II.

          Summary judgment is appropriate when, after reviewing the record as a whole, the court

determines that no genuine issue of material fact exists and the moving party is entitled to judgment

as a matter oflaw. See Fed. R. Civ. P. 56(a); Scott v. Harris, 550 U.S. 372,378 (2007); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking 1mmmary judgment must

initially demonstrate the absence of a genuine issue of material fact or the absence of evidence to

support the nonmoving party's case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once

the moving party has met its burden, the nonmoving party may not rest on the allegations or denials

in its pleading, see Anderson, 477 U.S. at 248-49, but "m.ust come forward with specific facts

showing that there is a genuine issue for trial." Matsushita Blee. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986) (emphasis and quotation omitted). A trial court reviewing a motion for

summary judgment should determine whether a genuine issue of material fact exists for trial. See

Anderson, 477 U.S. at 249. In making this determination, the court must view the evipence and the

inferences drawn therefrom in the light most favorable to the nonmovingparty. See Harris, 550 U.S.

at 378.

          A genuine issue ofmaterial fact exists ifthere is sufficient evidence favoring the nonmoving

-party for a jury to return a verdict for that party. See Anderson, 477 U.S. at 249. "The mere

existence of a scintilla of evidence in support ofplaintiff's position [is] insufficient ...." Id at 252;

see Beale v. Hardy. 769 F.2d 213,214 (4th Cir. 1985) ("The nonmoving party, however, cannot

                                                   5

            Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 5 of 16
create a genuine issue of material fact through mere speculation or the building of one inference

upon another."). Only factual disputes that affect the outcome under substantive law properly

preclude summary judgment. See Anderso~ 477 U.S. at 248.

                                                  A.

        Title VII prohibits an employer from taking adverse employment action against an employee

"because of'' such individual's race or national origin. 42 U.S.C. § 2000e-2(a)(l). A plaintiff may

establish a Title VII violation in two ways. First, a plaintiff can show through direct evidence that

illegal discrimination motivated an employer's adverse employment action. See, e.g., Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 318 (4th Cir. 2005). If a plaintiff lacks direct

evidence (as in this case), a plaintiff can alternatively proceed under the burden-shifting framework

in McDonnell Douglas Cor,p. v. Gre~411 U.S. 792, 802-03 (1973). See Hill v. Lockheed Martin

Logistics Mgmt., Inc., 354 F.3d 277, 284-85 (4th Cir. 2004) (en bane), abrogated in part on other

grounds by Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338 (2013).

       ''The McDonnell Douglas framework is comprised ofthree steps: (1) the plaintiff must first

establish a primafacie case ofemployment discrimination or retaliation; (2) the burden ofproduction

then shifts to the employer to articulate anon-discriminatory or non-retaliatory reason for the adverse

action; (3) the burden then shifts back to the plaintiff to prove by a preponderance of the evidence

that the stated reason for the adverse employment action is a pretext and that the true reason is

discriminatory or retaliatory." Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208,216 (4th Cir.

2016). The McDonnell Douglas framework applies to failure to promote, failure to hire, termination,

andretaliationclaimsunderTitle VII. See,e.g., Williamsv. Giant Food Inc., 370F.3d423,430(4th

Cir. 2004); Beall v. Abbott Lab'ys, 130 F.3d 614, 619 (4th Cir. 1997), abrogated in part on other

grounds by Gilliam v. S.C. De,P't of Juv. Just., 474 F.3d 134 (4th Cir. 2007).

                                                  6

          Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 6 of 16
        If the plaintiff establishes a prima facie case, the burden shifts to the defendant to produce

evidence that the adverse employment action was "for a legitimate, nondiscriminatory reason." Tex.

Dep't of Cmty. Affs. v. Burdine, 450 U.S. 248, 254 (1981). This burden is one of production, not

persuasion. See St. Mazy's Honor Ctr. v. Hicks, 509 U.S. 502, 509-11 (1993). If the defendant

offers admissible evidence sufficient to meet its burden ofproduction, ''the burden shifts back to the

plaintiff to prove by a preponderance of the evidence that the employer's stated reasons were not its

true reasons, but were a prete~ for discrimination." Hill, 354 F.3d at 285 (quotation omitted); see,

e.g., Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143 (2000); King v. Rumsfelg, 328

F.3d 145, 150-54 (4th Cir. 2003). A plaintiffcan do so byshowingthattheemployer's "explanation

is unworthy of credence or by offering other forms of circumstantial evidence sufficiently probative

of [illegal] discrimination." Mereish v. Walker, 359 F.3d 330, 336 (4th Cir. 2004) (quotation

omitted); see Reeves, 530 U.S. at 147.

       In analyzing the record concerning pretext, the court does not sit to decide whether the

employer in fact discriminated against the plaintiff on the basis of race. See, ~ Holland v. Wash.

Homes, Inc., 487 F.3d 208,217 (4th Cir. 2007); Hawkins v. PepsiCo, Inc., 203 F.3d 274, 279-80

(4th Cir. 2000). Rather, the court focuses on whether the plaintiff has raised a genuine issue of

material fact as to pretext under Reeves and its Fourth Circuit progeny. Under Reeves and its Fourth

Circuit progeny, a plaintiff may not "simply show the articulated reason is false; h~ must also show

that the employer discriminated against him on the basis of [race or national origin]." Laber v.

Harvey, 438 F.3d 404, 430-31 (4th Cir. 2006) (en bane). In certain cases, however, the factfinder

may infer illegal discrimination from the articulated reason's falsity. See id. at 431; Rowe v. Marley

Co., 233 F.3d 825, 830 (4th Cir. 2000).

       Kariuki alleges that NCDOI terminated his employment because of his race and national

                                                  7

          Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 7 of 16
origin. Under McDonnell Douglas, to establish a pri.ma facie case of termination based on race or

national origin, a plaintiff must show (1) he is a member of a protected class, (2) he was discharged,

(3) he was fiI)fi)]jng his employer's legitimate expectations at the time of his discharge, and (4) he

was replaced by someone outside the protected class. See,~, Goode v. Cent. Va. Legal Aid Soc'y,
                                                                                              -
Inc., 807 F.3d 619,626 (4th Cir. 2015), abrogated in part on other grounds by Bing v. Brivo Sys.,

LLC, 959F.3d 605 (4th.Cir. 2020); Coleman v. Md. Court of Appeals, 626 F.3d 187,190 (4th.Cir.

2010), aff'd, 566 U.S. 30 (2012); White v. BFI Waste Servs., LLC, 375 F.3d 288, 295 (4th Cir.

2004); Tahirv. Sessions, No. 5:16-CV-781-D, 2017 WL 1735158, at *4 (E.D.N.C. May 2, 2017)

(unpublished), aff'd, 703 F. App'x 211 (4th Cir. 2017) (per curiam.) (unpublished).

       As for the first element, K.ariuki is a member of a protected class due to his race and national

origin. As for the second element, the NCDOI discharged K.ariuki. As for the fourth element, the

court assumes without deciding that the NCDOI replaced K.ariuki with a 30- or 31-year-old white

female. See [D.E. 99] 2, 7.

       The parties dispute the third element ofK.ariuki's prima facie case. The NCDOI contends

that K.ariuki has failed to prove his prima facie case because he was not meeting the NCDOl's

legitimate expectations at the time of his discharge. In support, the NCDOI cites K.ariuki's

performance reviews for July and October 2017, Smith's affidavit, and the absence ofcountervailing

evidence from K.ariuki. In opposition, K.ariuki makes four arguments.

       First, K.ariuki argues that he was meeting the NCDOl's legitimate expectations at the time

of his discharge but that Keely conducted his performance evaluations in a negligent and

discriminatory manner due to his race, national origin, and age. See [D.E. 101] 7-8. K.ariuki,

however, presents no evidence to support this conclusion beyond his own speculation. Moreover,

K.ariuki's perception of his own performance does not create a genuine issue of material fact.

                                                  8

          Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 8 of 16
Rather, the perception of the employer's decisionmakers (i.e., Smith and Riddick) controls. See

King. 328 F.3d at 149; Hawkins, 203 F.3d at 280; Smith v. Flax, 618 F.2d 1062, 1066--67 (4th Cir.

1980). Even though a plaintiffmay contest the factual accuracy ofan employer's critiques, the issue

is whether the employer's decisionmakers believed the critique to be true. See Holland, 487 F.3d

at 215-17; Hill, 354 F.3d at 293-94. Furthermore, Kariuki's job evaluations (particularly for

October 2017) show that he was not meeting the NCDOl's legitimate employment expectations at

the time ofhis discharge, especially Smith's expectations. Furthermore, even if Keely believed that

Kariuki should have had more time to complete one project, see [D.E. 99-5, 99-7], Keely's opinion

does not create a genuine issue of material fact concerning Kariuki's performance or illegal

discrimination. See, e.g., King, 328 F.3d at 149; Hawkins, 203 F.3d at 280; Flax, 618 F.2d at

1066--67.

       Second, Kariuki argues that the NCDOI denied him training, reimbursement, and

advancement opportunities. See [D.E. 101] 9. Kariuki, however, has presented no evidence that the

NCDOI denied him training, reimbursement, or advancement opportunities or that it did so because

of his race or national origin. The evidence is to the contrary. See [D.E. 90] ,r,r 18-22. Thus, the

argument does not create a genuine issue of material fact concerning whether Kariuki was meeting

the NCDOl's legitimate employment expectations at the time of his discharge. The argument also

does not create a genuine issue of material fact concerning illegal discrimination.

       Third, Kariuki argues that the NCDOI "segregated" him and told him ''to work off-site from

other team.members." [D.E. 101] 9--10. The record, however, shows that in September 2017, Smith

assigned Kariuki and Keely to work on an ongoing financial examjnation of an insurance company

in Raleigh. See Smith Aff. [D.E. 91-1] ,r 35; Keely Aff. [D.E. 91-2] ,r 25. Because Smith added

Kariuki and Keely to the financial examination after the examination had begun and because

                                               .9
            Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 9 of 16
workspace and security access for NCDOI examiners at the insurance company in Raleigh was a

concern, Smith told Keely and Kariuki to work from the NCDOI office. See Smith Aff. [D.E. 91-1]

ff 36, 38; Keely Aff. [D.E. 91 ~21 ff 25-27. Smith also told Keely and Kariuki to communicate with
her first if either needed to visit the insurance company. See Smith Aff. [D.E. 91-1] ,r 36; Keely Aff.

[D.E. 91-2] ,r 26. This evidence does not create a genuine issue of material fact concerning whether

Kariuki was meeting the NCDOl's legitimate employment expectations at the time ofhis discharge

or illegal discrimination.

       Fourth, Kariuki argues that on November 29, 2017, immediately before Smith and Riddick

terminated his employment, Riddick asked Kariuki what his country of origin was. See [D.E. 101]

11-12; [D.E. 99] 12. The question itself does not reflect discriminatory animus or undermine the

details in Kariuki's poor performance evaluations. Moreover, and in any event, even if Riddick

asked Kariuki this question, Smith and Riddick already had made the decision to terminate Kariuki' s

employment. See Smith Aff. [D.E. 91-1]       ff 23, 26-27. Thus, this evidence does not create a
genuine issue of material fact concerning whether Kariuki was meeting the NCDOl's legitimate

employment expectations at the time of his discharge or illegal discrimination.

       The same-actor inference also seriously undermines Kariuki's race and national origin

discrimination claim. Under the same-actor inference, when one individual hires an4 fires a plaintiff,

a "strong inference exists that discrimination was not a determining factor for the adverse action

taken by the employer." Proud v. Stone, 945 F.2d 796, 797 (4th Cir. 1991); see Taylorv. Va. Union

Univ., 193 F.3d 219,231 (4th Cir. 1999) (en bane), abrogated in part on other grounds by Desert

Palace, Inc. v. Cosm, 539 U.S. 90 (2003); Evans v. Techs. Applications & Serv. Co., 80 F.3d 954,

959 (4th Cir. 1996); Tyndall v. Nat'l Educ. Ctrs., Inc., 31 F.3d 209, 214-15 (4th Cir. 1994); Turner

v. Sunstates Sec., LLC, No. 5:17-CV~363-D, 2019 WL 3298850, at *5 (E.D.N.C. July 22, 2019)

                                                  10

         Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 10 of 16
(unpublished). When the NCDOI (through Riddick and Smith) hired Kariuki in December 2016,

the NCDOI knew Kariuki's race and national origin. If Riddick (an African American) and Smith

(an African American) were filled with bias based on Kariuki' s race or national origin, they would

not have hired him.

       Even viewing the evidence in the light most favorable to Kariuki, Kariuki has not established

his prima facie case. Accordingly, the court grants summary judgment to the NCDOI on Kariuki's

race and national origin discrimination claims.

       Alternatively, even if Kariuki established his prima facie case, the burden would shift to the

NCDOI to assert a legitimate and nondiscriminatory reason for discharging Kariuki. See Hicks, 509

U.S. at 509-11; Burdine, 450 U.S. at 254. The NCDOI has done so. Poor performance is a

legitimate and nondiscriminatory reason for terminating a person's employment. See, e.g., Hill, 354

F.3dat286.

       The burden then shifts back to Kariuki to prove by a preponderance of the evidence that the

NCDOI's stated reason was a pretext for race or national origin discrimination. See id. at 285.

Kariuki can do so by showing the NCDOI's explanation "is unworthy of credence or by offering

other forms of circumstantial evidence sufficiently probative of [race or national origin]

discrimination." Mereisb, 359 F.3d at 336 (quotation omitted); see Reeves, 530 U.S. at 147.

However, a plaintiff cannot seek to expose a rationale as pretextual "by focusing on minor

discrepancies that do not cast doubt on the explanation's validity, or by raising points that are wholly

irrelevant to it." Hux v. City ofNewortNews, 451 F.3d 311,315 (4th Cir. 2006); see Rowe, 233

F.3d at 831. ''The former would not create a 'genuine' dispute." Hux, 451 F.3d at 315 (quoting
                                                                                                   l


Matsushita Elec. Indus. Co., 475 U.S. at 586-87). The "latter would fail to be 'material."' Id.

(quoting Anderson, 477 U.S. at 248). "[M]ere mistakes of fact are not evidence of unlawful

                                                  11

         Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 11 of 16
discrimination." Price v. Thompson, 380 F.3d 209, 214 n.1 (4th Cir. 2004), abrogated on

other grounds~ Foster v. Univ. of Md.-E. Shore, 787 F.3d 243 (4th Cir. 2015). After all, a

"[p]retext is a lie, not merely a mistake." Id. (quotation and citation omitted).

       Kariuki strenuously disagrees with the NCDOI's opinion that he was not performing up to

the standard that the NCDOI expected for a senior insurance company examiner in November 2017.

This court's focus, however, "is solely on whether [the termination] decision was the result of

[illegal] bias." Mereisb, 359 F.3d at 339. Even viewing the evidence in the light most favorable to

Kariuki, Kariuki has failed to create a genuine issue of material fact that the NCDOI's reason for

terminating his employment was pretextual. See Holland, 487 F.3d at 217-18; Hux, 451 F.3d at

317-19; Diamond, 416 F.3d at 319-20; Anderson v. Westinghouse Savannah River Co., 406 F.3d

248, 270-72 (4th Cir. 2005); Honor v. Booz-Allen & Hamilton, Inc., 383 F.3d 180, 189-90 (4th Cir.

2004); Mereisb, 359 F.3dat336-39: Dugan v. Albemarle Cnty. Sch. Bd., 293 F.3d 716, 722-23 (4th

Cir. 2002); Rowe, 233 F.3d at 830-31; Hawkins, 203 F.3d at 279-80; Causey v. Balog, 162 F.3d

795,803 (4th Cir. 1998); DeJarnettev. Coming Inc., 133 F.3d293,298-300(4thCir. 1998);Evans,

80 F.3d at 960-61; Amirm.okri v. Balt. Gas & Elec. Co., 60 F.3d 1126, 1129-30 (4th Cir. 1995);

Jiminez v. Mary Wash. Coll., 57 F.3d 369, 383-84 (4th Cir. 1995); McDougal-Wilson v. Goodyear

Tire & Rubber Co., 427 F. Supp. 2d 595, 607---08 (E.D.N.C. 2006). It was not. Thus, the court

grants summary judgment to the NCDOI on Kariuki's race and national origin termination claim.

                                                 B.
       The ADEA prohibits an employer from ''fail[ing] or refus[ing] to hire or to discharge any

individual or otherwise discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual's age." 29 U.S.C. § 623(a)(l).

A plaintiff may establish an ADEA claim in two ways. First, an .employee may produce direct

                                                 12
         Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 12 of 16
evidence showing that an employer's conduct was motivated by age discrimination. See, e.g., Gross

v. FBL Fin. Servs., Inc., 557 U.S. 167, 177-78 (2009); Westmoreland v. TWC Admin. LLC, 924

F.3d 718, 725 (4th Cir. 2019); Mereisb, 359 F.3d at 334. Second, an employee may proceed under

the bmden-shifting framework in McDonnell Douglas. See Westmoreland, 924 F.3d at 725-26;

Mereisb, 359 F.3d at 334; Flax, 618 F.2d at 1066--67.

       To establish a primafacie case ofdisparate treatment under the ADEA, a plaintiffmust show

that (1) he was a member of the protected class, i.e., "individuals who are at least 40 years of age,"

29 U.S.C. § 631(a); (2) he was meeting his employer's legitimate expectations at the time of the

adverse employment action; (3) the employer took adverse employment action against him; and

(4) the employer took that adverse employment action under circumstances giving rise to an

inference of age discrimination. See O'Connor v. Consol. Coin Caterers Corp.• 517 U.S. 308,

310-13 (1996); Hill, 354F.3dat285; Howard, 262F. Supp. 3dat335; Wood v. Town of Warsaw,

914 F. Supp. 2d 735, 739-40 (E.D.N.C. 2012).

       As for Kariuki's prima facie case, Kariuki was 47 years old and in the protected class when

the NCDOI terminated his employment. Termination is an.adverse employment action, and the court

assumes without deciding that the NCDOI replaced Kariuki with an employee not in the protected

class. Thus, the court again focuses on whether Kariuki was meeting the NCDOl's legitimate

expectations when the NCDOI terminated his employment.

       As discussed, an employee's perception ofhis own performance cannot establish that he was

meeting his employer's legitimate expectations. Rather, the employer's perception controls. See,

e.g.• King, 328 F.3d at 149; Hawkins, 203 F.3d at 280; Flax, 618 F.2d at 1067. Even though a

plaintiff may contest the factual accmacy of an employer's critiques, the issue is whether the

employer's decisionmakers believed the critiques to be true. See Holland, 487 F.3d at 215-17; Hill,

                                                 13
         Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 13 of 16
354 F.3d at 293-94. Moreover, the court does "not sit as a super-personnel department weighing

the prudence of employment decisions." Anderso!!, 406 F.3d at 272 (quotation omitted). An

employer can set its own performance standards so long as "such standards are not a 'mask' for

discrimination." Beall, 130 F.3d at 619; see McDougal-Wilso!!, 427 F. Supp. 2d at 607.

       Even viewing the evidence in a light most favorable to Kariuki, no rational jury could find

that Kariuki was meeting the NCDOI's legitimate expectations when the NCDOI terminated his

employment. See [D.E. 90] ~ 1-17, 24-29; Smith.Aff. [D.E. 91-1]; Keely Aff. [D.E. 91-2]; [D.E.

91-3] 13-14, 19-21. Moreover, Kariuki's perception of his own performance does not create a

genuine issue of material fact concerning whether he was meeting the NCDOI's legitimate

expectations when terminated. See, e_.g,_, King. 328 F .3d at 149; Hawkins, 203 F .3d at 280; ~ 618

F.2d at 1067. He was not. Accordingly, the court grants summary judgment to the NCDOI on

Kariuki's ADEA claim.

       Alternatively, even assuming that Kariuki demonstrated a prima facie case of age

discrimination, the NCDOI articulated a legitimate, nondiscriminatory reason for terminating

Kariuki-his poor performance. Thus, the burden shifts to Kariuki to demonstrate a genuine issue

of material fact about pretext.

       Even viewing the evidence in the light most favorable to Kariuki, no rational jury could find

that the NCDOI's reason was pretextual or that, but for his age, the NCDOI would not have

terminated Kariuki. See Gross, 557 U.S. at 180; Reeves, 530 U.S. at 141--42; Genny v. E.W.

Partners Club Mgmt. Co., 816F.3d228, 234 (4th.Cir. 2016); E.E.O.C. v. Bait. Cnty., 747F.3d267,

273 (4th Cir. 2014); Wood, 914 F. Supp. 2d at 740. In analyzing pretext, the "crucial issue" is

whether "an unlawful discriminatory motive for a defendant's conduct [exists], not the wisdom or

folly ofits business judgment." Jiminez, 57 F.3d at 383. Kariuki's speculation about pretext is not

                                                14

         Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 14 of 16
enough. See, e.g., Holland, 487 F.3d at 216-18; Mereish. 359 F.3d at 336-39; Hawkins, 203 F.3d

at 280-81. Moreover, "[i]t is not ... the function of this court to second guess the ~sdom of

business decisions." E.E.O.C. v. Clay Printing Co., 955 F .2d 936, 946 (4th Cir. 1992); see Mereish.

359 F.3d at 339. "Duty-bound though we are to examine employment decisions for unlawful

discrimination, we are not cloaked with authority to strip employers of their basic business

responsibilities." Hux, 451 F.3d at 315.

         In opposition, Kariuki repeats the first three arguments that he made about race and national

origin discrimination. Those arguments, however, fare no better with respect to age discrimination.

Kariuki also argues that between May 2017 and October 2017, Keely often stated, ''younger

employees are better." Am. Compl. [D.E. 20] 14. Kariuki then argues that Keely's alleged

statements reflect discriminatory animus and warrant a trial on his ADEA claim. See [D.E. 101]

10-11.

         Even if Keely made these ambiguous statements, Keely was not Kariuki's manager. Smith

was. Moreover, Keely played no role in the NCDOl's decision to terminate Kariuki's employment.

See Smith Aff. [D.E. 91-1]    ff 22-27; Keely Aff.     [D.E. 91-2] 119. Thus, Keely's alleged stray

remark about ''younger employees" being "better'' does not create a genuine issue of material fact

about age discrimination or pretext. See, e.g.. Rayyan v. Va. De_p't ofTransp., 719 F. App'x 198,

202 (4th Cir. 2018) (per curiam) (unpublished); O'Connor v. Consol. Coin Caterers Corp., 56 F.3d

542, 548-49 (4th Cir. 1995), rev'd on other grounds, 517 U.S. 308 (1996); Birkbeck v. Marvel

Lighting Corp.. 30 F.3d 507, 511-12 (4th Cir. 1994); Clay Printing Co., 955 F.2d at 942.

         The court declines to attribute Keely's alleged ambiguous statement that ''younger employees

are better'' to the decisionmak:ers Smith or Riddick. See Merritt v. Old Dominion Freight Line, Inc.,

601 F.3d 289,300 (4th Cir. 2010). "[T]hat any distasteful comments will arise in the workplace"

                                                  15

          Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 15 of 16
is regrettable. Id. "[B]ut that cannot mean that the actual decision maker is impugned thereby. It

is the decision maker's intent that remains crucial, and- in the absence of a clear nexus with the

employment decision in question, the materiality of stray or isolated remarks is substantially

reduced." Id.; see Brinkley v. Harbour Recreation Club, 180 F.3d 598, 608-09 (4th Cir. 1999),

overruled on other grounds by Desert Palace, Inc., 539 U.S. 90 (2003); Cherry v. Elizabeth City State

Univ., 147 F. Supp. 3d414, 421-22 (E.D.N.C. 2015); Holleyv. N.C. Dep'tofAdmin., 846 F. Supp.

2d 416,427 (E.D.N.C. 2012). Even viewing the evidence in the light most favorable to Kariuki,

Kariuki has not established a prima facie case of age discrimination or created a genuine issue of

material fact about pretext. Thus, the court grants the NCDOl's motion for summary judgment on

Kariuki's age discrimination claim.

                                                m.
       In sum, the court GRANTS defendant's motion for summaryjudgment [D.E. 88]. Defendant

may file a motion for costs in accordance with the Federal Rules of Civil Procedure and this court's

local rules. In light of the court's decision to grant defendant's motion for summary judgment and

notwithstanding plaintiff's misconduct at his deposition, the court DENIES defendant's motion to

dismiss [D.E. 85], DENIES as meritless plaintiff's motion in opposition to defendant's motion to

dismiss [D.E. 98] and motion for ,mmmary judgment [D.E. 100], and DENIES as meritless

plaintiff's other motions [D.E. 104, 105]. The clerk shall close the case.

       SO ORDERED. This 3.S day of August, 2021.




                                                        United States District Judge




                                                 16
         Case 5:18-cv-00341-D Document 113 Filed 08/25/21 Page 16 of 16
